DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 21 June 2022, the claims were amended. Based on these amendments, the claim limitations previously interpreted under 35 U.S.C. 112(f) now include sufficient structure for performing the recited functions, such that the limitations are no longer being interpreted under 35 U.S.C. 112(f). In addition, the claim objections and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is known in the art to use machine learning to control an injection molding process based on defects identified in molded products from image data taken by a camera. See paragraphs 15-17 and 19 of U.S. Patent Application Publication No. 2021/0001526 (“Hirano”). It is also known in the art to identify the portion of an image at which an operator is looking. See Japanese Patent Application Publication No. JP H02-185230 (“Shiratori”), discussed on page 10 of the specification.
However, the prior art fails to disclose or suggest identifying an area of a molded article that a worker has focused on as part of identifying a molding defect that has occurred in the molded article, as required by claim 1. Specifically, claim 1 is directed to an injection molding system comprising a line-of-sight measuring unit configured to measure movements of a line of sight of a worker observing a molded article, a focus area identifying unit configured to identifying a focus area of the molded article that the worked has focused on based on the line-of-sight information, a focus area storage unit configured to store an image of the focus area identified by the focus area identifying unit, and a machine learning device configured to machine learn a molding defect type from the image of the focus area, wherein the machine learning device inputs a type of a molding defect that has occurred in the molded article and carries out machine learning to learn and automatically recognize a feature quantity of the molding defect from the image of the focus area.
Claims 2-13 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726